DETAILED ACTION
	This office action is in response to the communication filed on September 13, 2021. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pre-appeal conference request, filed 09/13/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zaydman (US Pub 2011/0040745).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leapaldt (US Pat 6,757,688, disclosed in applicant’s IDS) in view of West (US Pub 2015/0039700) and in further view of Zaydman (US Pub 2011/0040745).

With respect to claim 1, Leapaldt discloses a computer-processing method for incorporating multiple language encodings into an indexed dataset processable by executable computing modules operable with a standardized language encoding (Leapaldt: Abstract and  Column 1 line 5 – Column 2 line 13 - keeping customer records in multiple languages stored in a database; Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-55, Column 7, lines 3-59 – receive input in a language and translate to different languages by encoding to standardized language such as unicode, storing Latin character set encoded information and local language information into client record, creating and storing mixed language record; here Leapaldt discloses incorporating multiple language encodings into a dataset, but does not explicitly disclose an indexed dataset, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below), the method comprising:
receiving original input data encoded in a first language (Leapaldt: Abstract and  Column 1 line 5 – Column 2 line 13 - keeping customer records in multiple languages stored in a database; Column 2 line 51 – Column 3 line 57, Column 4, lines 
generating a data profile having an associated data profile identifier, wherein the data profile comprises one or more indexable data fields and one or more non-indexable data fields (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses a data profile comprising one or more data fields, but does not explicitly disclose one or more indexable data fields and one or 
storing the original input data in one or more non-indexable data fields  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses storing input data in one or more data fields in a record, but does not explicitly discloses storing data in one or more non-indexable data fields, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below);
translating the original input data into translated input data encoded in the standardized language  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored 
storing the translated input data in one or more indexable data fields of the data profile  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses storing input data in one or more data fields in a record, but does not explicitly discloses storing data in one or more indexable data fields, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below); and
providing the data profile comprising the original input data and the translated input data to a database storing a plurality of data profiles as an  dataset based at least in part on translated input data encoded in the standardized language in each of the plurality of data profiles  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses incorporating multiple language encodings into a dataset, but does not explicitly disclose an indexed dataset, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below).
Leapaldt discloses a data profile or data set comprising one or more data fields that are searchable, however, Leapaldt does not explicitly disclose:
an indexed dataset;
data profile comprises one or more indexable data fields and one or more non-indexable data fields;
storing data in one or more indexable data fields of the data profile;
The West reference discloses an indexed dataset, a data profile comprising one or more indexable data fields, and storing data in one or more indexable data fields of the data profile (West: Paragraphs 33, 35, 39, and 41 – storing user data in one of more data fields of user data profile, indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; here West discloses indexing one or more indexable fields to make those fields searchable, while only certain fields are indexed and searchable, which means one or more data fields are non-indexable or not searchable, but West does not explicitly disclose one or more non-indexable data fields that are not searchable, however, the Zaydman reference discloses the feature, as discussed below).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Leapaldt and West, to have combined Leapaldt and West. The motivation to combine Leapaldt and West would be to make certain fields of a profile searchable by indexing those fields (West: Paragraph 33).
Leapaldt discloses a data profile comprising one or more data fields that are searchable and West discloses storing data in data fields of a profile and indexing certain fields in the data profile to make those fields searchable, which is data profile comprising fields that are indexed or indexable, however, Leapaldt and West do not explicitly disclose:
one or more indexable data fields and one or more non-indexable data fields;
storing data in one or more non-indexable data fields;
The Zaydman reference discloses one or more indexable data fields and one or more non-indexable data fields and storing data in one or more non-indexable data fields (Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, excluding an un-indexable field to improve search efficiency; Paragraph 64 – categories of data fields not having an index either do not support index generation or disallow index generation; Paragraph 91 – storing data in data fields that are excluded from searches).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Leapaldt, West, and Zaydman, to have combined Leapaldt, West, and Zaydman. The motivation to combine Leapaldt, West, and Zaydman would be to improve search efficiency by searching user-specified searchable fields (Zaydman: Paragraph 5).

With respect to claim 3, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 1, further comprising:
receiving a request for a data output comprising the original input data, wherein the request for the data output identifies the requested data based at least in part on at least one of: the data profile identifier or a portion of the translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
retrieving the data profile associated with the request for the data output  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record); and
generating a data output by presenting at least a portion of the original input data retrieved from one or more of the non-indexable data fields of the data profile  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches).

With respect to claim 5, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 1, wherein the standardized language encoding is a single-byte language encoding (Leapaldt: Column 4, lines 56-67 – one byte encoding).

With respect to claim 6, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 5, wherein the first language encoding is a multi-byte language encoding (Leapaldt: Column 1, lines 40-45 and Column 4, lines 56-67 – multi-byte encoding).

With respect to claim 8, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 7, wherein the standardized language and the first language are encoded using a Unicode encoding (Leapaldt: Column 2, lines 5-15 – Unicode encoding).

With respect to claim 9, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 8, wherein the standardized language encoding comprises a first plurality of characters encoded via a first subset of code points and the first language encoding comprises a second plurality of characters encoded via a second subset of code points  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points to encode, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record).

With respect to claim 10, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 1, further comprising:
receiving a request for data output, wherein the request identifies a data profile and a second language  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
retrieving the identified data profile  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
translating the original input data from the one or more non-indexable data fields into a second translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches); and
generating a data output by presenting at least a portion of the second translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record).

With respect to claim 11, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 1, further comprising:
receiving a request for data output, wherein the request identifies a data profile and a request location  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
identifying a second language for the request based at least in part on the request location  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
retrieving the identified data profile  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
translating the original input data from the one or more non-indexable data fields into a second translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches); and
generating a data output by presenting at least a portion of the second translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record).

With respect to claim 12, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 1, further comprising:
receiving a request for a composite data output comprising at least a portion of the original input data and at least a portion of the translated input data, wherein the request for the data output identifies the requested data based at least in part on at least one of: the data profile identifier or a portion of the translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
retrieving the data profile associated with the request for the data output  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record); and
generating a data output by presenting at least a portion of the original input data retrieved from one or more of the non-indexable data fields of the data profile and by presenting at least a portion of the translated input data retrieved from one or more of the indexable data fields  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches).

With respect to claim 13, Leapaldt discloses a computing system for incorporating multiple language encodings into an indexable dataset processable by executable computing modules operable with a standardized language encoding  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses incorporating multiple language encodings into a dataset, but does not explicitly disclose an indexed dataset, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below), the computing system comprising:
at least one nontransitory computer readable storage medium (Leapaldt; Figure 1; Claim 1);
one or more computer processors collectively configured (Leapaldt; Figure 1; Claim 1) to:
receive original input data encoded in a first language (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
generate a data profile having an associated data profile identifier, wherein the data profile comprises one or more indexable data fields and one or more non-indexable data fields (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses a data profile comprising one or more data fields, but does not explicitly disclose one or more indexable data fields and one or more non-indexable data fields, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below);
store the original input data in one or more non-indexable data fields (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses storing input data in one or more data fields in a record, but does not explicitly discloses storing data in one or more non-indexable data fields, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below);
translate the original input data into translated input data encoded in the standardized language (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
store the translated input data in one or more indexable data fields of the data profile (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses storing input data in one or more data fields in a record, but does not explicitly discloses storing data in one or more indexable data fields, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below); and
provide the data profile comprising the original input data and the translated input data to a database storing a plurality of data profiles as an indexed dataset based at least in part on translated input data encoded in the standardized language in each of the plurality of data profiles (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses incorporating multiple language encodings into a dataset, but does not explicitly disclose an indexed dataset, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below).
Leapaldt discloses a data profile or data set comprising one or more data fields that are searchable, however, Leapaldt does not explicitly disclose:
an indexable or indexed dataset;
data profile comprises one or more indexable data fields and one or more non-indexable data fields;
store data in one or more indexable data fields of the data profile;
The West reference discloses an indexed dataset, a data profile comprising one or more indexable data fields, and storing data in one or more indexable data fields of the data profile (West: Paragraphs 33, 35, 39, and 41 – storing user data in one of more data fields of user data profile, indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; here West discloses indexing one or more indexable fields to make those fields searchable, while only certain fields are indexed and searchable, which means one or more data fields are non-indexable or not searchable, but West does not explicitly disclose one or more non-indexable data fields that are not searchable, however, the Zaydman reference discloses the feature, as discussed below).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Leapaldt and West, to have combined Leapaldt and West. The motivation to combine Leapaldt and West would be to make certain fields of a profile searchable by indexing those fields (West: Paragraph 33).
Leapaldt discloses a data profile comprising one or more data fields that are searchable and West discloses storing data in data fields of a profile and indexing certain fields in the data profile to make those fields searchable, which is data profile comprising fields that are indexed or indexable, however, Leapaldt and West do not explicitly disclose:
one or more indexable data fields and one or more non-indexable data fields;
store data in one or more non-indexable data fields;
The Zaydman reference discloses one or more indexable data fields and one or more non-indexable data fields and storing data in one or more non-indexable data fields (Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, excluding an un-indexable field to improve search efficiency; Paragraph 64 – categories of data fields not having an index either do not support index generation or disallow index generation; Paragraph 91 – storing data in data fields that are excluded from searches).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Leapaldt, West, and Zaydman, to have combined Leapaldt, West, and Zaydman. The motivation to combine Leapaldt, West, and Zaydman would be to improve search efficiency by searching user-specified searchable fields (Zaydman: Paragraph 5).

With respect to claim 14, Leapaldt in view of West and in further view of Zaydman discloses the computing system of claim 13, wherein the one or more processors are additionally configured to:
receive a request for a data output comprising the original input data, wherein the request for the data output identifies the requested data based at least in part on at least one of: the data profile identifier or a portion of the translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
retrieve the data profile associated with the request for the data output  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record); and
generate a data output by presenting at least a portion of the original input data retrieved from one or more of the non-indexable data fields of the data profile  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches).

With respect to claim 15, Leapaldt in view of West and in further view of Zaydman discloses the computing system of claim 13, wherein the one or more processors are additionally configured to:
receive a request for data output, wherein the request identifies a data profile and a second language  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
retrieve the identified data profile  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
translate the original input data from the one or more non-indexable data fields into a second translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches); and
generate a data output by presenting at least a portion of the second translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record).

With respect to claim 16, Leapaldt in view of West and in further view of Zaydman discloses the computing system of claim 13, wherein the one or more processors are additionally configured to:
receive a request for a composite data output comprising at least a portion of the original input data and at least a portion of the translated input data, wherein the request for the data output identifies the requested data based at least in part on at least one of: the data profile identifier or a portion of the translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages
together, creating and storing mixed language record);
retrieve the data profile associated with the request for the data output  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record); and
generate a data output by presenting at least a portion of the original input data retrieved from one or more of the non-indexable data fields of the data profile and by presenting at least a portion of the translated input data retrieved from one or more of the indexable data fields  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches).

With respect to claim 17, Leapaldt discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion configured to receive original input data encoded in a first language (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
an executable portion configured to generate a data profile having an associated data profile identifier, wherein the data profile comprises one or more one or more indexable data fields and one or more non-indexable data fields (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
an executable portion configured to store the original input data in one or more non-indexable data fields (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
an executable portion configured to translate the original input data into translated input data encoded in the standardized language (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
an executable portion configured to store the translated input data in one or more indexable data fields of the data profile (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and
storing mixed language record); and
an executable portion configured to provide the data profile comprising the original input data and the translated input data to a database storing a plurality of data profiles as an indexed dataset based at least in part on translated input data encoded in the standardized language in each of the plurality of data profiles (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; here Leapaldt discloses storing data profiles as a dataset, but does not explicitly disclose an indexed dataset, however, the West and Zaydman reference alone and/or in combination discloses the features, as discussed below).
Leapaldt discloses a data profile or data set comprising one or more data fields that are searchable, however, Leapaldt does not explicitly disclose:
data profile comprises one or more indexable data fields and one or more non-indexable data fields;
an indexed dataset;
store data in one or more indexable data fields of the data profile;
The West reference discloses an indexed dataset, a data profile comprising one or more indexable data fields, and storing data in one or more indexable data fields of the data profile (West: Paragraphs 33, 35, 39, and 41 – storing user data in one of more data fields of user data profile, indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; here West discloses indexing one or more indexable fields to make those fields searchable, while only certain fields are indexed and searchable, which means one or more data fields are non-indexable or not searchable, but West does not explicitly disclose one or more non-indexable data fields that are not searchable, however, the Zaydman reference discloses the feature, as discussed below).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Leapaldt and West, to have combined Leapaldt and West. The motivation to combine Leapaldt and West would be to make certain fields of a profile searchable by indexing those fields (West: Paragraph 33).
Leapaldt discloses a data profile comprising one or more data fields that are searchable and West discloses storing data in data fields of a profile and indexing certain fields in the data profile to make those fields searchable, which is data profile comprising fields that are indexed or indexable, however, Leapaldt and West do not explicitly disclose:
one or more indexable data fields and one or more non-indexable data fields;
store data in one or more non-indexable data fields;
The Zaydman reference discloses one or more indexable data fields and one or more non-indexable data fields and storing data in one or more non-indexable data fields (Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, excluding an un-indexable field to improve search efficiency; Paragraph 64 – categories of data fields not having an index either do not support index generation or disallow index generation; Paragraph 91 – storing data in data fields that are excluded from searches).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Leapaldt, West, and Zaydman, to have combined Leapaldt, West, and Zaydman. The motivation to combine Leapaldt, West, and Zaydman would be to improve search efficiency by searching user-specified searchable fields (Zaydman: Paragraph 5).

With respect to claim 18, Leapaldt in view of West and in further view of Zaydman discloses the computer program product of claim 17, further comprising:
an executable portion configured to receive a request for a data output comprising the original input data, wherein the request for the data output identifies the requested data based at least in part on at least one of: the data profile identifier or a portion of the translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
an executable portion configured to retrieve the data profile associated with the request for the data output  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record); and
an executable portion configured to generate a data output by presenting at least a portion of the original input data retrieved from one or more of the non-indexable data fields of the data profile  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches).

With respect to claim 19, Leapaldt in view of West and in further view of Zaydman discloses the computer program product of claim 17, further comprising:
an executable portion configured to receive a request for data output, wherein the request identifies a data profile and a second language  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
an executable portion configured to retrieve the identified data profile  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
an executable portion configured to translate the original input data from the one or more non-indexable data fields into a second translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches); and
an executable portion configured to generate a data output by presenting at least a portion of the second translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record).

With respect to claim 20, Leapaldt in view of West and in further view of Zaydman discloses the computer program product of claim 17, further comprising:
an executable portion configured to receive a request for a composite data output comprising at least a portion of the original input data and at least a portion of the translated input data, wherein the request for the data output identifies the requested data based at least in part on at least one of: the data profile identifier or a portion of the translated input data  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record);
an executable portion configured to retrieve the data profile associated with the request for the data output  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record); and
an executable portion configured to generate a data output by presenting at least a portion of the original input data retrieved from one or more of the non-indexable data fields of the data profile and by presenting at least a portion of the translated input data retrieved from one or more of the indexable data fields  (Leapaldt: Abstract, Column 1 line 5 – Column 2 line 13, Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-57, Column 7, lines 3-59 – keep customer records in multiple languages, receive input in a language and translate to different languages by encoding to standardized language such as unicode, providing result in a combination of stored languages, querying customer records/profiles in database using unique identifiers for the customer profiles, record includes various fields such as name and addresses, using different code pages/points, create customer account with information inputted in local language and translated in other languages, translate requested information to different languages, output in multiple languages together, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leapaldt (US Pat 6,757,688, disclosed in applicant’s IDS) in view of West (US Pub 2015/0039700) in view of Zaydman (US Pub 2011/0040745) and in further view of Anglin (US Pub 2018/0198880).

With respect to claim 2, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 1, further comprising:
generating image data comprising one or more images of the original input data encoded in the first language (Leapaldt: Abstract, Column 6, lines 9-57, and Column 7, lines 3-59 – storing Latin character set encoded information and local language information into client record, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches; here West discloses profile data including picture, but Leapaldt, West, and Zaydman does not explicitly disclose generating image data, however, the Anglin reference discloses the feature, as discussed below);
storing the image data in the data profile in at least one of the non-indexable data fields (Leapaldt: Abstract, Column 6, lines 9-57, and Column 7, lines 3-59 – storing Latin character set encoded information and local language information into client record, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches).
Leapaldt discloses generating and storing data comprising one or more of an original input data encoded in a first language, West discloses storing image data, and Leapaldt in view of West in view of Zaydman discloses storing data in non-indexable data fields of a data profile, however, Leapaldt, West, and Zaydman do not explicitly disclose:
generating image data comprising one or more images of the original data encoded in the first language;
The Anglin reference discloses generating image data comprising one or more images of the original data encoded in a first language (Anglin: Paragraphs 14, 26, 27, and 35 – translating a labels corresponding to input, send identified data as an image scan of the input item label, receive label information and image scan, storing label information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Leapaldt, West, Zaydman, and Anglin, to have combined Leapaldt, West, Zaydman, and Anglin. The motivation to combine Leapaldt, West, Zaydman, and Anglin would be to improve user experience by normalizing processing of heterogeneous information (Anglin: Paragraphs 1 and 3).

With respect to claim 4, Leapaldt in view of West in view of Zaydman and in further view of Anglin discloses the computer-processing method of claim 2, further comprising:
receiving a request for a data output comprising the original input data, wherein the request for the data output identifies the requested data based at least in part on at least one of: the data profile identifier or a portion of the translated input data (Leapaldt: Abstract, Column 6, lines 9-57, and Column 7, lines 3-59 – storing Latin character set encoded information and local language information into client record, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches; Anglin: Paragraphs 14, 26, 27, and 35 – translating a labels corresponding to input, send identified data as an image scan of the input item label, receive label information and image scan, storing label information);
retrieving the data profile associated with the request for the data output (Leapaldt: Abstract, Column 6, lines 9-57, and Column 7, lines 3-59 – storing Latin character set encoded information and local language information into client record, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches; Anglin: Paragraphs 14, 26, 27, and 35 – translating a labels corresponding to input, send identified data as an image scan of the input item label, receive label information and image scan, storing label information); and
generating a data output by presenting the image data retrieved from the data profile (Leapaldt: Abstract, Column 6, lines 9-57, and Column 7, lines 3-59 – storing Latin character set encoded information and local language information into client record, creating and storing mixed language record; West: Paragraphs 33, 35, 39, and 41 – indexing certain fields of a profile such that users can search based on those fields, searchable fields include various fields of a profile such as name, contact information, picture etc., only certain fields within a profile is searchable; Zaydman: Paragraphs 5 and 20 – designating specific data fields as searchable or non-searchable based on whether an index can be created for the data field, un-indexable field; Paragraph 91 – storing data in data fields that are excluded from searches; Anglin: Paragraphs 14, 26, 27, and 35 – translating a labels corresponding to input, send identified data as an image scan of the input item label, receive label information and image scan, storing label information).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leapaldt (US Pat 6,757,688) in view of West (US Pub 2015/0039700) in view of Zaydman (US Pub 2011/0040745) and in further view of Elgebeely (US Pub 2018/0060207).

With respect to claim 7, Leapaldt in view of West and in further view of Zaydman discloses the computer-processing method of claim 1, wherein the standardized language and the first language are encoded using a hexadecimal encoding (Leapaldt: Abstract and  Column 1 line 5 – Column 2 line 13 - keeping customer records in multiple languages stored in a database; Column 2 line 51 – Column 3 line 57, Column 4, lines 1-67, Column 5, lines 20-55, Column 6, lines 9-55, Column 7, lines 3-59 – receive input in a language and translate to different languages by encoding to standardized language such as unicode, storing Latin character set encoded information and local language information into client record; creating and storing mixed language record).
Leapaldt discloses a standardized language and a first language encoded using an encoding, however, Leapaldt, West, and Zaydman do not explicitly disclose:
encoded using a hexadecimal encoding.
The Elgebeely reference discloses encoding using a hexadecimal encoding (Elgebeely: Paragraph 23 – convert character from a multi-byte character into a hexadecimal code point for the encoding).
Therefore, it would have been obvious to a person of ordinary skill in the art, before effective filing date of the claimed invention, having the teachings of Leapaldt, West, Zaydman, and Elgebeely, to have combined Leapaldt, West, Zaydman, and Elgebeely. The motivation to combine Leapaldt, West, Zaydman, and Elgebeely would be to convert data into a normalized format using hexadecimal encoding (Elgebeely: Paragraph 23).














Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        February 15, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164